DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive. 
The amendment filed on 03/04/2021 fails to provide support for the claimed subject matter of “an impedance point level sensor” and “an electronics unit with a frequency generator for exciting the measuring resonant circuit with a frequency sweep”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is not understood as to what is being referred to as the “an impedance point level sensor” and “an electronics unit with a frequency generator for exciting the measuring resonant circuit with a frequency sweep” as the DETAILED . It is also unclear if this “frequency generator” that is being referred to also as the claimed “signal generator” thus these limitations renders the as indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.  Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ennis [US PATENT No.: 2,573,172].
5.    With regards to claim 1, Ennis discloses an Impedance level sensor (100), (Col. 3, lines 27-35) with a probe (102) (22, sensing unit, Fig. 2, Col. 4, lines 37-59), which can be influenced by a medium surrounding the probe (102) in a measuring capacity (110), (24, depending electrode & 26, wall Fig. 2, Col. 4, lines 45-47), with the probe (102) comprising a measuring electrode (106), (24, depending electrode, Fig. 2) and a reference electrode (108) isolated from the measuring electrode (106) (26, wall, Fig. 2), with the measuring capacity (110) forming therebetween (Col. 4, lines 51-59), a 
6.    With regards to claim 2, Ennis discloses characterized in that the current meter (402) is embodied as a current sensor (402), (43, 44 Fig. 2, 3 Col. 4, lines 60-68).
7.    With regards to claim 3, Ennis discloses characterized in that the current sensor (402) is embodied as a current resistor (Col. 4, lines 60-68).
8.    With regards to claim 4, Ennis discloses characterized in that the current meter (402) is embodied as a magnetic field sensor (Col. 4, lines 1-6).
9.    With regards to the Method claims 5 & 6, the method steps thereof are met by the apparatus thereof the reference of as cited above in claims 1-4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852